Citation Nr: 0432878	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-14 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the July 2000 RO decision, which granted a 10 percent 
rating effective March 23, 2000 (later changed to February 
23, 2000) for the service-connected bilateral hearing loss 
was clearly and unmistakably erroneous.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
July 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that there was no clear and unmistakable 
error in granting a compensable evaluation effective February 
23, 2000 for service-connected hearing loss.  In November 
2004, the veteran testified before the undersigned Veterans 
Law Judge at a Board hearing at the RO.

The Board notes that the RO in July 2000 granted a 10 percent 
rating for the service-connected bilateral hearing loss, 
effective March 23, 2000.  In a November 2001 rating 
decision, the RO apparently changed the effective date for 
the 10 percent rating to February 23, 2000.  The RO did not 
offer an explanation for this change and it was done not in 
connection with the appeal.  A subsequent decision review 
officer's decision, statement of the case, and certification 
of appeal reflect the assignment of a 10 percent rating 
effective February 23, 2000.  The Board will therefore accept 
this date for the purpose of this appeal.

On November 23, 2004, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket.


FINDINGS OF FACT

1.  In July 2000, the RO granted a compensable evaluation, 
effective March 23, 2000 for service-connected bilateral 
hearing loss.  The RO notified the veteran of this decision 
and his appellate rights.  The veteran, however, did not file 
a timely appeal, and this decision became final.  In November 
2001, the RO changed the effective date to February 23, 2000.

2. The RO's July 2000 decision was supported by the evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  The July 2000 RO rating decision which granted a 10 
percent effective March 23, 2000 (later changed to no earlier 
than February 23, 2000) for the service-connected bilateral 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104, 3.160(d), 20.200, 20.302 (2004).

2.  The July 2000 RO decision, which granted a 10 percent 
rating effective March 23, 2000 (later changed to February 
23, 2000) for the service-connected bilateral hearing loss 
did not contain clear and unmistakable error.  38 U.S.C.A. §§ 
5109A, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The VCAA, however, with its expanded duties, is not 
applicable to a claim for revision or reversal of a final 
decision on the basis of clear and unmistakable error.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  
Accordingly, the VCAA is not for application in this matter.

Analysis

The RO granted service connection for bilateral hearing loss 
in April 1947 and assigned an initial noncompensable rating.  
In July 2000, the RO granted a 10 percent rating, effective 
March 23, 2000 (later changed to February 23, 2000) for the 
service-connected bilateral hearing loss.  In the absence of 
a timely appeal, the decision became final in July 2001.  See 
38 U.S.C.A. § 7105.

In August 2001, the veteran filed a claim which alleged clear 
and unmistakable error in a July 2000 RO rating decision 
which granted a 10 percent rating with an effective date of 
March 23, 2000 (changed to February 23, 2000 in a subsequent 
rating decision).  In a November 2004 Board hearing, the 
veteran testified that he had filed an increased rating claim 
for bilateral hearing loss in October 1979, and had notified 
VA that he was treated for his hearing loss in service.  The 
veteran also testified that in October 1979, VA issued him a 
new hearing aid, which he asserts is VA's acknowledgment of 
an increased hearing loss.  He asserts that he was diagnosed 
with increased hearing loss back in the early 1970's at a VA 
Medical Center, and that VA was in constructive possession of 
those medical records at that time.  The veteran notes that 
VA sent him a 1979 letter requesting evidence in support of 
his increased rating claim, but that he never received the 
letter because he was going through a divorce at the time, 
and did not always reside at the residence he had provided.  
In sum, the veteran asserts that the RO's July 2000 rating 
decision was based on clear and unmistakable error, and 
requests an effective date in 1979 for the assignment of a 10 
percent rating for his service-connected bilateral hearing 
loss.  (See August 2001 claim; VA Form 9 dated in March 2003; 
and November 2004 Board hearing).  

A decision by the Secretary is subject to revision on the 
grounds of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  38 U.S.C.A. § 5109A.  Previous determinations, 
which are final and binding, including decisions of service 
connection, degree of disability and other issues, will be 
accepted as correct in the absence of CUE.  Where the 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  

To establish a valid CUE claim, a veteran must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  The 
veteran, however, must assert more than a disagreement as to 
how the facts were weighed or evaluated.  Id.

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  

If the error alleged is not the type of error that, if true, 
would be CUE on its face; if the veteran is only asserting 
disagreement with how the RO evaluated the facts before it; 
or if the veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In July 2000, the RO assigned an effective date of March 23, 
2000, for the assignment of a 10 percent rating for the 
service-connected bilateral hearing loss.  

The record shows that in October 1979, the veteran submitted 
a claim for an increased rating for bilateral hearing loss.  
The RO sent a November 1979 VA letter to the veteran's 
address of record, notifying the veteran that he needed to 
submit additional evidence to show that his bilateral hearing 
loss had worsened since service.  The veteran did not respond 
to the letter.  Thus, the veteran abandoned this claim.  See 
38 C.F.R. § 3.158(a).  Although the veteran indicated in the 
November 2004 Board hearing that he never received the 
November 1979 VA letter because he was not living at the 
address of record, he also stated that he had not provided an 
alternative address.  In fact, the veteran did not contact VA 
again until he filed another increased rating claim in March 
2000.  Thus, the right to a compensable rating for bilateral 
hearing loss did not commence earlier than the date of 
receipt of the new claim in March 23, 2000 (later changed to 
February 23, 2000).  Id.

It is clear that the applicable provisions under which the 
claim should be adjudicated is 38 C.F.R. § 3.158 for 
abandoned claims.  However, even if it was determined that 
the provisions governing effective dates, 38 U.S.C.A. § 5110, 
and 38 C.F.R. § 3.400, were for application, an effective 
date prior to March 23, 2000 would not be warranted.

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).

Applicable laws and regulations further set out that the 
effective date of an award of increased compensation may be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p); 3.155.  The regulation which governs informal 
claims, 38 C.F.R. § 3.155, provides as follows a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Id.  When a 
claim has been filed which meets the requirements of 
38 C.F.R. § 3.151 or 3.152, an informal request for increase 
or reopening will be accepted as a claim.

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.

As noted, the veteran abandoned the November 1979 claim.  In 
March 2000, the veteran filed another increased rating claim 
for bilateral hearing loss.  He underwent VA examination in 
June 2000.  There was no evidence within one year prior to 
his claim showing that it was factually ascertainable that an 
increased rating for hearing loss was warranted.  Based on 
the June 2000 VA examination report, the RO in July 2000 
awarded a 10 percent rating for the service-connected 
bilateral hearing loss, effective March 23, 2000 (the date of 
the claim).  

Upon review of the record, the Board finds that the RO's July 
2000 decision to assign a 10 percent rating effective from 
March 23, 2000 (date of the claim) was not clearly and 
unmistakably erroneous.  Such assignment was in compliance 
with the law at that time.

As previously noted, the law at the time of the July 2000 RO 
decision provided that generally, the effective date of an 
award will be the later of the two; date of receipt of the 
claim, or date entitlement arose.  See 38 C.F.R. § 3.400.  
The date the RO received the claim was on March 23, 2000.  
Thus, the RO correctly assigned a 10 percent rating effective 
the date of receipt the claim, which was March 23, 2000.

The Board notes the veteran's argument that the effective 
date should be the date the RO received his claim in November 
1979.  See 38 C.F.R. § 3.157(b)(1).  As previously discussed, 
however, the veteran abandoned this claim when he did not 
respond to the RO's November 1979 letter that he needed to 
submit additional evidence showing that his hearing loss had 
increased since service.  See 38 C.F.R. § 3.158(a).  

The Board also notes the veteran's argument that VA was in 
constructive possession of VA medical records showing a 
diagnosis of increased hearing loss back in 1979.  In October 
2001, he submitted October 1979 VA outpatient treatment 
reports and a January 1980 audiometric examination report.  
The veteran argues that the October 1979 and January 1980 VA 
medical reports constitute claims for increased ratings.  See 
38 C.F.R. § 3.157(b)(1).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the constructive notice doctrine may not be applied 
retroactively to VA adjudications, and specifically to claims 
alleging CUE in rating decisions, dated prior to the Court's 
issuance of its decision in Bell v. Derwinski, 2 Vet. App. 
611, i.e., before July 21, 1992.  See Lynch v. Gober, 11 Vet. 
App. 22, 29 (1997), vacated and remanded on other grounds sub 
nom. Lynch v. West, 178 F.3d 1312 (Fed. Cir. 1998) (table), 
reinstated by Lynch v. West, 12 Vet. App. 391 (1999); Damriel 
v. Brown, 6 Vet. App. at 246.  Thus, 1979 and 1980 medical 
examination reports that were in the possession of the VA 
medical facility and not associated with the claims file were 
not "in the record" for purpose of a CUE determination, and 
can therefore not be considered claims for an increased 
rating.  Lynch v. Gober, 11 Vet. App. 22.

To the extent that the veteran argues that VA had a duty to 
obtain the 1979 and 1980 VA medical reports, the Board notes 
that such argument cannot form a basis for a CUE claim.  A 
breach of a duty to assist can never amount to CUE, because 
such a breach creates only an incomplete, rather than an 
incorrect record.  See Tetro v. Gober, 14 Vet. App. 100, 109 
(2000); Caffrey v. Brown, 6 Vet. App. 377, 382-4 (1994). 

In sum, the RO's July 2000 rating decision neither ignored 
the facts nor the law; the RO committed no undebatable error, 
which would have provided a manifestly different result.  
Accordingly, the Board concludes that the July 2000 rating 
decision, which assigned a 10 percent rating effective March 
23, 2000, are not clearly and unmistakably erroneous.  
38 C.F.R. §§ 3.105(a), 3.400 (2004).  In making this 
decision, the Board has considered the benefit-of-the-doubt-
doctrine, but it does not apply.  Gilbert, 1 Vet. App. at 57-
58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A July 2000 RO rating decision, granting a 10 percent rating 
effective March 23, 2000 for service-connected bilateral 
hearing loss was not clearly and unmistakably erroneous.




	                        
____________________________________________
K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



